Case 1:18-cv-05775-ERK-TAM Document 45 Filed 12/22/20 Page 1 of 1 PageID #: 309

                       MILMAN LABUDA LAW GROUP PLLC
                                      3000 MARCUS AVENUE
                                            SUITE 3W8
                                     LAKE SUCCESS, NY 11042

                                             _________

                                     TELEPHONE (516) 328-8899
                                     FACSIMILE (516) 328-0082
                                                                             December 22, 2020
 VIA ECF
 The Honorable Cheryl L. Pollak
 United States Magistrate Judge
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Courtroom 13B – South
 Brooklyn, NY 11201

 Re:    Star Auto Sales of Bayside, Inc., et al. v. Voynow, Bayard, Whyte and Company, LLP, et al.
        Docket No: 1:18-cv-05775 (ERK) (CLP)
        Our File No.: 76-2018                                                      ____________

 Dear Judge Pollak:

        Please be advised that this firm has been retained to represent the Plaintiffs in the above-
 referenced matter.

         This letter shall serve to request an order substituting this firm as Plaintiffs counsel in
 place of Trachtenberg Rodes & Friedberg LLP. Accordingly, the Plaintiffs respectfully request
 that you so order the attached stipulated and fully executed order for substitution of counsel.

                                       Respectfully submitted,

                                       MILMAN LABUDA LAW GROUP PLLC

                                       /s/ Joseph M. Labuda
                                       Joseph M. Labuda, Esq.
                                       3000 Marcus Avenue, Suite 3W8
                                       Lake Success, NY 11042-1073
                                       (516) 328-8899 (office)
                                       (516) 303-1380 (direct dial)
                                       (516) 328-0082 (facsimile)
                                       joe@mllaborlaw.com

 cc:    all parties via ECF
